 

Exhibit 10.1

 

SEPARATION AGREEMENT, RELEASE and CONSULTING AGREEMENT


 

THIS AGREEMENT made as of the 2nd day of July, 2020.

BETWEEN:

CERIDIAN DAYFORCE INC.
( “Ceridian Dayforce”) and
CERIDIAN HCM HOLDING INC. (“Ceridian Holding”)


- and -

OZZIE GOLDSCHMIED
(hereinafter “Goldschmied”)

WHEREAS:

A.Ceridian Dayforce is a corporation incorporated pursuant to the laws of
Ontario, and registered to and carrying on business throughout Canada of
providing human capital management software and services;

B.Ceridian Holding is a Delaware corporation and the indirect parent company of
Ceridian Dayforce;

C.Ozzie Goldschmied is currently Executive Vice President and Chief Technology
Officer of Ceridian;  

D.Ceridian and Goldschmied have mutually agreed that Goldschmied’s employment
with Ceridian Dayforce will change as follows:

 

1.

effective August 31st, 2020, Goldschmied will no longer be the be the Executive
Vice President and Chief Technology Officer of Ceridian but will remain as an
employee of Ceridian in the role of Senior Advisor to the President until
December 31st, 2020 (the “Employment Separation Date”); and

 

2.

from and after the Employment Separation Date, Goldschmied will cease to be an
employee of Ceridian, but will continue providing Consulting Services (as
defined below) during the Consulting Term (as defined below);

THEREFORE, in consideration of the mutual covenants and agreements hereinafter
contained to be performed, the parties agree as follows:

 

Section 1. Definitions

1.01

As used in this Agreement:

 

(a)

“Agreement” means this Agreement and any schedules hereto, as may be amended in
writing by both parties;

 

(a)

“Ceridian” means, collectively, Ceridian Holding, Ceridian HCM, Inc. and any of
its affiliates, including without limitation Ceridian Canada Ltd., Ceridian
Dayforce Ltd., and Ceridian Dayforce Corporation;

 

(b)

“Confidential Information” means any information identified by Ceridian or a
Customer as “Confidential” and/or “Proprietary”, or which, under the
circumstances, ought to be treated as confidential or proprietary including,
without limitation, trade secrets, non-public information related to Ceridian or
the Customer’s business (as the case may be), employees, service methods,
software, documentation, financial information, prices and product plans,
whether in written, verbal, or electronic form, but does not include information
which Goldschmied can establish: (i) has become

 

--------------------------------------------------------------------------------

 

 

generally available to the public other than as a result of a breach of the
Agreement by Goldschmied or any third party to whom Goldschmied has disclosed
same; (ii) was disclosed to Goldschmied on a non-confidential basis by a third
party who did not owe an obligation of confidence to Ceridian or a Customer (as
the case may be) with respect to the disclosed information; or (iii) was known
by Goldschmied prior to its receipt from Ceridian or a Customer (as the case may
be), as evidenced by written document;

 

(c)

“Consulting Services” means general business consultation services to be
provided by Goldschmied hereunder as may be requested from time to time by
Ceridian during the Consulting Term, and in particular (but without limitation)
with respect to the Research and Development and Product areas of the business;

 

(d)

“Consulting Term” means the period of time from the Employment Separation Date
to and including June 30th, 2022;

 

(e)

“Competitive Business” means any person or entity that provides products or
services or is otherwise engaged in any business competitive with the business
carried on by Ceridian or any of its subsidiaries or affiliates, being the
business of providing human capital management software and services;

 

(f)

“Customer(s)” means any party who has entered into an agreement with Ceridian
for the supply by Ceridian of products or services, or any party with whom
Ceridian is actively engaged in an effort to enter into such agreement;

 

(g)

“Employment Agreement” means the written employment agreement entered into
between Goldschmied and Ceridian Dayforce Inc. dated April 2, 2012, and any
amendments thereto;

 

(h)

“Employment Laws” means the Income Tax Act (Canada), the Canada Pension Plan
Act, the Employment Insurance Act (Canada) and any other federal, provincial or
municipal legislation now or hereafter in existence applicable to the
relationship between employees and employers;

 

(i)

“Personal Information” means information about an identifiable individual or
allowing an individual to be identified, including any information relating to
the employees of Ceridian or a Customer;

 

(j)

“Restrictive Covenants” means the Non-Competition, No-Hire and Non- Solicitation
Restrictions as stated in the Plans (as defined below) and the corresponding
written Notice(s) of Option Grant under which any Stock Options were granted to
Goldschmied as well as set out in Goldschmied’s Employment Agreement;

 

(k)

“Stock Options and Restricted Stock Units” means those outstanding stock option
and restricted stock unit awards granted to Goldschmied as identified in written
option grant notice(s), issued under the 2013 Ceridian HCM Holding Inc. Stock
Incentive Plan, as may have been amended from time to time (the “2013 Plan”),
and the Ceridian HCM Holding Inc. 2018 Equity Incentive Plan, as may be amended
(the “2018 Plan”), the 2013 Plan and 2018 Plan are collectively referred to
herein as the “Plans”.

 

(l)

“Work Product" means models, devices, reports, computer programs, tooling,
schematics and other diagrams, instructional materials, and anything else
Goldschmied produces in the course of providing the Consulting Services.

Section 2.Change in Roles and Responsibilities; Separation from Ceridian

2.01The parties agree that Goldschmied’s working notice period will begin
effective August 31st, 2020 and end on December 31, 2020 (the “Working Notice
Period”).  Between the date of execution of this Agreement and the commencement
of the Working Notice Period, Goldschmied will assist with transition
activities.  Thereafter, and during the Working Notice Period, Goldschmied will
remain available only for miscellaneous consultation and inquiries until the
Employment Separation Date.   As of the Employment Separation Date,
Goldschmied’s employment with Ceridian will cease, he will no longer be Senior
Advisor to the President of

 

--------------------------------------------------------------------------------

 

Ceridian, and thereafter Goldschmied shall continue performing services for
Ceridian solely as consultant and independent contractor, on and subject to the
terms set forth below.

As of September 1, 2020, Goldschmied will no longer be a “Group 1”
executive.  As a consequence, it is understood and agreed that his obligations
with respect to trading in Ceridian securities as a Group 1 executive will cease
as of that date.  

Although not anticipated, should Goldschmied act in a manner so as to constitute
just cause at common law prior to or during the Working Notice Period, or
otherwise violate a material provision of this agreement, this agreement shall
automatically terminate, the offers herein will be null and void, including but
not limited to the agreement to provide pay in lieu of notice and the Consulting
Agreement set out herein.  

Goldschmied hereby confirms that he has had adequate opportunity to ask Ceridian
any questions regarding this Agreement and to discuss this Agreement with his
financial and legal advisors, and any other persons he wished to consult
(subject to the confidentiality obligations contained herein).  Goldschmied
further agrees that he has voluntarily decided to become a party to this
Agreement, and understands it will be effective when it is executed by him.  In
order to receive all of the benefits of this Agreement, Goldschmied must, on or
after the Employment Separation Date, execute the Release attached hereto as
Schedule A, which covers the period from the date of his execution of this
Agreement until the Employment Separation Date.

Regardless of whether or not this Release is executed, Goldschmied will be paid
all salary or wages, vested and unused paid days off, and all other amounts to
which he is entitled to by law accrued and owing as at the Employment Separation
Date, less all legally required or authorized withholding.

2.02Ceridian will, upon execution of the Agreement and Release as set out in
Section 2.01 above:

 

(a)

With respect to the base salary component of Goldschmied’s remuneration, provide
Goldschmied 18 months base salary, which amount will be comprised of:

 

(i)

4 months base salary during the Working Notice Period (being One Hundred
Fifty-Two Thousand Two Hundred Eighty Dollars ($152,280.00) (CAD) less statutory
deductions, paid by way of regular semi-monthly salary payments; and

 

(ii)

14 months base salary in lieu of notice, being Five Hundred Thirty-Two Thousand
Nine Hundred Thirty-Two Dollars ($532,980.00) (CAD) less statutory deductions,
which amount is inclusive of all statutory notice and/or severance due to
Goldschmied, and will be payable by way of a lump sum payment, following the
execution of Release contemplated in Section 2.01 above (the “Payment Date”);

 

(b)

Pay Goldschmied, on the Payment Date, a lump sum payment equal to Goldschmied’s
2020 Management Incentive Plan (“MIP”) compensation (at target level), to which
he would have become entitled for 2020 based on the 2020 MIP metrics, in the
amount Two Hundred Seventy-Four Thousand One Hundred Four Dollars ($274,104.00)
(CAD) payable on the Payment Date.  For clarity, this payment will be provided
to Goldschmied regardless as to whether, or at what rate, MIP payments are
provided to other similarly situated Ceridian employees. The Performance Stock
Units which were granted as a portion of Goldschmied’s 2020 MIP compensation
will not vest and have been compensated by way of a cash payment in this clause
2.02(b);

 

(c)

Provide Goldschmied a payment in the amount of $10,000 CAD (on the Payment Date)
for reasonable executive-level outplacement and transition services, legal fees
and/or financial advice in respect of this separation and career transition;;

 

(d)

Continue, upon approval of the benefits carrier, all health and dental benefit
plans in which Goldschmied and any of his dependents are currently enrolled,
which benefits will terminate at the end

 

--------------------------------------------------------------------------------

 

 

of the Consulting Term.  All other business travel accident, accidental death
and dismemberment insurance, short-term and long-term disability, and other
insurance coverage to which Goldschmied has been entitled as a Ceridian
employee, will terminate on the Employment Separation Date, having satisfied the
statutory notice period during the Working Notice Period.

2.03Subject to section 3.03 of this Agreement, all issued and outstanding Stock
Options and Restricted Stock Units granted to Goldschmied will be handled in
accordance with the terms of the Plans, as applicable, and the option agreements
governing such Stock Options and Restricted Stock Units and underlying shares.

2.04Other than as explicitly set forth in this Agreement, the consideration and
other benefits as set forth in this Section 2 will constitute the full amount of
monies and other consideration to be paid to Goldschmied by Ceridian with
respect to and in connection with the termination of his employment, including
but not limited to (i) any amounts under Ceridian’s incentive or bonus programs
for periods completed prior to or following the Employment Separation Date, (ii)
any amounts under the Employment Agreement, and (iii) any amounts owing or
claimed to be owing to Goldschmied pursuant to the terms of any other
compensation arrangement to which he was subject during the term of his
employment with Ceridian.

Section 3.Engagement of Goldschmied as a Consultant

3.01Provided Goldschmied signs Schedule A following his Employment Separation
Date, then Ceridian agrees to engage Goldschmied as an independent contractor to
perform the Consulting Services, and Goldschmied agrees to make himself
reasonably accessible and available to Ceridian throughout the Consulting Term,
on an independent contractor/consulting basis to provide the Consulting Services
as may be requested from time to time by Ceridian.

3.02Ceridian shall reimburse Goldschmied for reasonable and demonstrable
expenses directly incurred in carrying out his responsibilities under this
Agreement, which may include, by way of example only, reasonable travel
expenses.  Goldschmied shall not have the authority to charge any expenses to
Ceridian without its prior approval, nor to execute any contracts or other
documents on Ceridian’s behalf.

3.03As consideration for the Consulting Services to be provided, and as
Goldschmied will continue to be providing services to Ceridian without
interruption following the Employment Separation Date, Goldschmied will receive
the following:

 

(a)

if and to the extent Goldschmied provides (at the request of Ceridian)
Consulting Services, Goldschmied shall be entitled to charge a daily rate in the
amount of $2,000 (CAD).  Goldschmied shall set forth such monthly fee in an
itemized invoice to be submitted by Goldschmied to Ceridian within 10 business
days of the end of such calendar month.  Payment of each invoice shall be made
by Ceridian not later than the 30th day of the month following that month for
which the invoice is issued, less deductions for any advances made to
Goldschmied, and for any expenses paid to Goldschmied on his behalf.  Upon
Goldschmied’s production of proof that he is registered respecting the Goods and
Services Tax, Ceridian shall remit the required taxes to Goldschmied in respect
of payments for such Consulting Services;

 

(b)

as additional consideration (over and above the payments contemplated in
3.02(a)) for the Consulting Services, Goldschmied shall be permitted to keep his
existing Stock Options and Restricted Stock Units, which Options and Restricted
Stock Units shall continue under the same terms and conditions as provided under
the Plans, as applicable, and the option agreements governing such Stock Options
and underlying shares.  Goldschmied’s Stock Options and Restricted Stock Units
shall continue to vest until the earlier of:

 

(i)

the expiration of the Consulting Term; or

 

(ii)

the earlier termination of this Agreement in accordance with the written terms
hereof.

However, and for the avoidance of doubt, in the event Goldschmied breaches any
term of this Agreement (including without limitation, his obligations as set
forth in Section 3.06 or 5), then in addition to any other

 

--------------------------------------------------------------------------------

 

rights or remedies Ceridian may have at law or in equity, the Consulting
Services shall automatically terminate, this Section 3 shall become null and
void, all Stock Options and Restricted Stock Units will be handled solely in
accordance with the original terms of the Plans, as applicable,  and the option
agreements governing such Stock Options and Restricted Stock Units and
underlying shares, and any Stock Options and Restricted Stock Units which may
have vested during the Consulting Term shall immediately be forfeited.

3.04During the Consulting Term, Goldschmied will be subject to the Restrictive
Covenants and the further covenants as set out in Article 5 hereof.

3.05In addition to the obligations set forth herein, Goldschmied shall comply at
all times with Ceridian’s security procedures in effect from time to time, as
well as the terms and conditions of all Ceridian written policies, including
without limitation, the following if and/or as applicable (copies of which
Goldschmied acknowledges having been provided to him or made available to him):

Ceridian Code of Conduct
Privacy Policy
Security Standards / Requirements
Travel Policy

3.06Goldschmied shall not, either during the course of the Consulting Term or
thereafter, for any reason whatsoever, directly or indirectly:

 

(a)

disclose any Confidential Information to any person, firm or corporation other
than for the purposes of providing the Consulting Services, and as authorized by
Ceridian or the Customer (as the case may be) in advance; or

 

(b)

use for Goldschmied’s own purpose, or for any purpose other than that of
providing the Consulting Services, any Confidential Information which he
acquires through his involvement with Ceridian or a Customer and through his
contact which any person, firm or corporation affiliated with Ceridian or a
Customer.

At all times Goldschmied shall act bona fide and in the best interests of
Ceridian and the Customers.

3.07Notwithstanding anything to the contrary, the Consulting Services may be
terminated:

 

(a)

by Ceridian Dayforce if Goldschmied breaches any material term of this Agreement
(including without limitation, his obligations as set forth in Section 5);

 

(b)

by Goldschmied by giving Ceridian Dayforce thirty (30) days advance written
notice.

For the avoidance of doubt, to the extent Ceridian is able to show a breach of
this agreement, Goldschmied shall be considered to have breached the Agreement
for the purposes of Section 3.03.  The Consulting Services shall also terminate
without notice or pay in lieu thereof in case of the death of Goldschmied, or by
reason of illness or accident whereby Goldschmied is incapable of carrying out
the terms and conditions of this Agreement for one (1) month, or upon the
bankruptcy of either party.

3.08On termination of the Consulting Services, Goldschmied shall:

 

(a)

forthwith deliver up all documents, papers, plans, materials and other property
of or relating to the affairs of Ceridian and any Customers which may then be in
his possession or under his control; and

 

(b)

immediately cease making any representation that he is associated with Ceridian
or any Customers.

3.09Goldschmied represents that he is and will at all times throughout the
Consulting Term comply with all applicable legislation relating to privacy and
the collection, use and disclosure of Personal Information.

 

--------------------------------------------------------------------------------

 

3.10During the Consulting Term, Goldschmied will not be an employee of Ceridian
Dayforce or any other Ceridian entity, and will be considered an independent
contractor, and accordingly Employment Laws will not apply to Goldschmied at any
point during the term of the Consulting Services.  Ceridian is interested only
in the results obtained by Goldschmied who retains sole control of the manner
and means of performing the Consulting Services, subject to its specific terms
and conditions, and provided that he maintains standards generally accepted in
the industry for such services.  

3.11All Work Product will belong to Ceridian, and Goldschmied will deliver all
Work Product to Ceridian upon the earlier of the expiration/termination of the
Consulting Services or Ceridian's request. Goldschmied will promptly disclose to
Ceridian any works of authorship, including drawings, designs, plans,
specifications, notebooks, tape recordings, computer programs, computer output,
models, tracings, schematics, photographs, reports, findings, recommendations,
educational materials, data and memoranda of every description and anything else
Goldschmied produces in connection with the Consulting Services, and Goldschmied
hereby assigns to Ceridian all copyrights in such works.  To the extent
permitted by law, Goldschmied waives any moral rights, such as the right to be
named as author, the right to modify, the right to prevent mutilation and the
right to prevent commercial exploitation, whether arising under the Berne
Convention or otherwise.  Goldschmied will sign any necessary documents and will
otherwise assist Ceridian, at Ceridian’s expense, in registering Ceridian’s
copyrights and otherwise protecting Ceridian’s rights in such works in any
country.  Ceridian will own all patents, copyrights or trade secrets covering
such materials and will have full rights to use the materials without claim on
the part of Goldschmied for additional compensation. Goldschmied will not use
any pre-existing intellectual property including any trade secret, invention,
work of authorship, mask work or protectable design that has already been
conceived or developed by anyone other than Ceridian in connection with the
Consulting Services unless Goldschmied has the right to use it for Ceridian’s
benefit.

Section 4.Release of Claims Against Ceridian; Waivers

4.01In consideration of the terms and conditions of this Agreement, Goldschmied
hereby fully and completely releases and discharges Ceridian, and all present
and former subsidiaries, parents and affiliated corporations, and all of their
respective directors, officers, agents, employees, trustees, insurers,
attorneys, employee benefit plans and their fiduciaries, and each of their
successors and assigns (collectively, the “Released Parties”), from any and all
claims, complaints, agreements, obligations, demands and causes of action which
he has or may have and which are known or unknown, arising out of any actions,
conduct, decisions, behavior or events occurring up to the date of execution of
this Agreement or in any way connected with his employment relationship with
Ceridian, his separation from employment from Ceridian, or his entering into
this Agreement. Goldschmied further understands that he must execute the release
attached at Schedule A in order to receive all of the benefits of this
Agreement.  This Agreement, and the release of claims it contains, specifically
covers, but is not limited to, any and all claims, complaints, causes of action
or demands that Goldschmied has or may have against the Released Parties
relating in any way to the terms, conditions and circumstances of his employment
up to and including the date of his signature below, whether based on statutory
or common law, for employment discrimination or other violations of law, or any
state’s human rights act, including but not limited to claims under the
Employment Standards Act or the Human Rights Code. Notwithstanding the
foregoing, neither this Section 4 nor the Additional Release attached as
Schedule A will bar any claim that a party has breached this Separation
Agreement or to enforce its terms.

Section 5.

Non-Disclosure, Non-Competition, Non-Solicitation and Non-Disparagement
Agreements and Cooperation

5.01As part of the consideration of Ceridian entering into Goldschmied’s
Employment Agreement, and as consideration for granting Goldschmied the Stock
Options and Restricted Stock Units, Goldschmied voluntarily signed and agreed to
the Restrictive Covenants.  In this regard, Goldschmied hereby re-affirms the
validity and enforceability of the Restrictive Covenants and agrees that such
terms remain in full force and effect following execution of this
Agreement.  Goldschmied further agrees never to seek to argue or assert that the
Restrictive Covenants are not enforceable against him.

 

--------------------------------------------------------------------------------

 

5.02In addition, and in consideration for the payments and other consideration
set out herein, Goldschmied agrees that he will not, from the date hereof until
June 30th, 2022 (the “Covenant Period”),  either directly or indirectly, provide
services, in any capacity, whether as an employee, consultant, independent
contractor, owner, or otherwise, to any of the following entities, or any of
their affiliated entities, where these entities provide products or services
which amount to a Competitive Business with Ceridian as of the Employment
Separation Date: (1) ADP, LLC, (2) The Ultimate Software Group, Inc., (3)
Workday, Inc. (4) Paycom Software Inc.  (5) Paylocity Corporation (6) Kronos,
Inc.; (7) Payworks Inc. (8) SAP SE (9) Oracle Corporation or (10) Microsoft
Corporation.  It is understood and agreed that ownership of less than 1% of the
issued and outstanding shares of any of the above entities shall not constitute
a breach of this provision.  

5.03In addition, Goldschmied covenants and that he will not, during the Covenant
Period, either directly or indirectly:

 

(a)

in connection with a Competitive Business solicit or endeavour to entice away
from Ceridian or any of its affiliates any Customers of Ceridian or its
subsidiaries or affiliates at the date of termination of such employment or who
were in such position at any time during the immediately preceding twelve (12)
month period with the purpose or effect of reducing the business of any
Customers with Ceridian or any of its subsidiaries or affiliates, or otherwise
interfere with the relationship between any Customers and Ceridian or any of its
subsidiaries or affiliates;

 

(b)

offer employment to or endeavour to entice away from Ceridian or any of its
affiliates any person who was employed by Ceridian or such affiliate at the end
of the Covenant  Period with Ceridian or interfere in any way with the
employer-employee relations between any such employee and Ceridian or any of its
subsidiaries or affiliates.

5.04The foregoing covenants are given by Goldschmied acknowledging that he has
specific knowledge of the affairs of Ceridian and that Ceridian carries on and
attempts to carry on business throughout the world. In the event that any clause
or portion of any such covenant should be unenforceable or be declared invalid
for any reason whatsoever, such unenforceability or invalidity shall not affect
the enforceability or validity of the remaining portions of the covenants and
such unenforceable or invalid portions shall be severable from the remainder of
this terms of this Agreement. Goldschmied hereby acknowledges and agrees that
all restrictions contained in this Agreement are reasonable and valid and all
defences to the strict enforcement thereof by Ceridian are hereby waived by
Goldschmied.  It is understood by the parties hereto that the covenants
contained in this clause are essential elements to the terms of this Agreement
and that, but for Goldschmied’s agreement to enter into such covenants, Ceridian
would not have agreed to the payments herein, including but not limited to the
severance payment.  The parties hereby acknowledge and agree that the
restrictions contained in this clause are in addition to, and not in
substitution for, any other restrictive covenants in existence between Ceridian
and Goldschmied, including without limitation, any similar restrictions agreed
to in connection with the grant of the Stock Options and all such agreements
shall be considered separate and distinct covenants and obligations, enforceable
in accordance with their terms notwithstanding the invalidity or
unenforceability of any such agreement or term thereof.

5.05In addition, Goldschmied further agrees as follows:

 

(a)

not to make, cause or attempt to cause any other person to make, any statements,
either written or oral, or convey any information about Ceridian that is
disparaging or in any way reflects negatively upon Ceridian, including without
limitation in social media or otherwise;

 

(b)

to provide, at Ceridian’s reasonable request, and for no additional
consideration, reasonable assistance and cooperation with respect to any legal
matter involving Ceridian, including without limitation, any litigation and/or
any business matter related to his position, function or responsibilities during
his employment with Ceridian; provided however that in the event the assistance
and cooperation requested by Ceridian requires him to incur costs or expend
monies, or otherwise results in a material financial cost, Ceridian will
reimburse or otherwise compensate Goldschmied for the reasonable amount of such
costs or expended monies;

 

--------------------------------------------------------------------------------

 

 

(c)

Goldschmied will return to Ceridian, prior to or on the Employment Separation
Date, any company property including laptop, cellular phone, computing devices,
credit and phone cards, documents and information, including company software
and hardware, list of names and contacts, operational and technical information,
and other data regarding the Ceridian, that he has in his possession either at
his home or any other location outside the company.

Section 6.Miscellaneous Provisions

6.01Any and all previous agreements, written or oral, between the parties or on
their behalf relating to the engagement of Goldschmied by Ceridian are hereby
terminated and cancelled, and each of the parties releases and forever
discharges the other of and from all manner of actions, causes of action, claims
and demands whatsoever under or in respect of any such agreement.  This
Agreement constitutes the whole agreement between the parties with respect to
Goldschmied’s engagement by Ceridian.  Notwithstanding the foregoing, the
parties acknowledge and agree that the Restrictive Covenants and agreements
between the parties related to stock options shall remain in full force and
effect according to their terms.  No modifications, amendments or variations of
the Agreement shall be effective or binding unless agreed to in writing and
properly executed by the parties.  

6.02This Agreement shall not be assignable by Goldschmied except by the written
consent of Ceridian.  The rights and obligations of this Agreement shall inure
to the successors and assigns of the Released Parties.

6.03It is understood and agreed that either party may waive in writing any
provision of this Agreement intended for such party’s sole benefit, but it is
further agreed that any waiver of the performance of any condition by the other
party shall not constitute a continuing waiver of any other or subsequent
default, but shall include only the particular breach or default so waived.

6.04If Goldschmied breaches any term of this Agreement or the Restrictive
Covenants, Ceridian shall be entitled to its available legal and equitable
remedies, including but not limited to suspending and recovering any and all
payments and benefits made or to be made under Section 2 of this Agreement, and
payment by Goldschmied of Ceridian’s attorneys’ fees and costs.  If Ceridian
seeks and/or obtains relief from an alleged breach of this Agreement, all of the
provisions of this Agreement shall remain in full force and effect.  

6.05If any covenant or agreement herein is determined to be void or
unenforceable in whole or in part, it shall not be deemed to affect or impair
the enforceability or validity of any other covenant or agreement of this
Agreement or any part thereof, and any such covenant or agreement may be
modified by the court to the maximum extent permitted by law, or if modification
is not permissible, severed from this Agreement without affecting the remainder
of the Agreement.

6.06This Agreement shall be governed by, construed and enforced in accordance
with the laws of the Province of Ontario and all federal laws applicable
therein.

6.07This Agreement was prepared by Ceridian.  Goldschmied represents by signing
this Agreement that he has been given the full opportunity to obtain such
independent legal and other advice as required to allow him to enter this
Agreement, and accordingly the Agreement shall not be construed in favor of or
against either party by reason of or to the extent to which any party or its
legal counsel participated in its preparation.

6.08This Agreement may be executed by facsimile or electronic transmission and
in counterparts, each of which shall be deemed an original and all of which
shall constitute one instrument.

IN WITNESS WHEREOF this Agreement has been duly executed by the parties as of
the date written above.

 

 

SIGNING PAGE TO FOLLOW

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

CERIDIAN DAYFORCE LTD.

 

Per:/s/ Susan Tohyama

Name:Susan Tohyama

Title:Chief Human Resource Officer

I have the authority to bind the company

 

 

 

CERIDIAN HCM HOLDING INC.

 

Per:/s/ Susan Tohyama

Name:Susan Tohyama

Title:Chief Human Resource Officer

I have the authority to bind the company

 

 

 

/s/ Stefanie Goldschmied

Witness Signature

Print Name: Stefanie Goldschmied

))))

 

 

 

/s/ Ozzie Goldschmied

OZZIE GOLDSCHMIED

 

 

--------------------------------------------------------------------------------

 

SCHEDULE A

GENERAL RELEASE OF CLAIMS

I, Ozzie Goldschmied, for the sole consideration of the amounts set out in the
written agreement titled “Separation Agreement, Release and Consulting
Agreement” made amongst the undersigned, Ceridian Dayforce Ltd. and Ceridian HCM
Holding Inc. and the terms and conditions of thereof (the “Settlement”), and
such other good and valuable consideration, the receipt and sufficiency whereof
by me is hereby expressly acknowledged, do hereby remise, release and forever
discharge Ceridian Dayforce Ltd., Ceridian Holding and all of its parents,
affiliates, subsidiaries, insurers and the officers, directors, shareholders,
employees, trustees and agents of Ceridian Dayforce Ltd. and all of its parents,
affiliates and subsidiaries including but not limited to Ceridian Dayforce
Corporation, Ceridian Canada Ltd., Ceridian HCM., Inc. (hereinafter collectively
referred to as the “Releasees”) of and from all actions, causes of action,
debts, demands, dues, bonds, accounts, covenants, contracts and claims
whatsoever which I ever had, now have or which I can, shall or may hereafter
have for or by reason of any cause, matter or thing whatsoever existing up to
the present time, including without limiting the generality of the foregoing any
actions, causes of action, suits, debts, demands, or claims relating to my
employment or the termination of my employment with any of the Releasees.  

I hereby confirm I have considered whether I may have a claim of harassment or
discrimination against the Releasees pursuant to any applicable human rights
legislation or otherwise, and confirm the consideration I am receiving under the
Settlement fully satisfies any such claim, and I seek no further right or remedy
in respect of any such claim.

I also agree not to make any claim or take any proceedings in respect of the
claims released against any person, corporation or other entity who or which
might claim contribution or indemnity from the Releasees.

I hereby specifically covenant, represent and warrant to the Releasees that I
have no further claim against the Releasees for or arising out of my employment
or cessation of employment which specifically includes any claims for notice of
termination, pay instead of notice, severance pay, incentive compensation,
interest and/or vacation pay or claims under The Employment Standards Act or The
Human Rights Code, or the equivalent statutes applicable in my province of
employment.  I also acknowledge that the monies paid to me include any severance
pay and notice pay to which I am entitled under The Employment Standards Act or
the equivalent statute in my province of employment.  In the event that I should
hereafter make any claim or demand or commence or threaten to commence any
action, claim or proceeding against the Releasees for or by reason of any cause,
matter or thing, this document may be raised as a complete bar to any such
claim, demand or action.

 

I agree:

 

(a)

I will not disclose the terms of the Settlement, including the circumstances
leading up to the Settlement, the content of this Release, and/or the existence
of the Settlement, to any person or corporation except to my spouse, for the
purposes of dealing with Canada Revenue Agency (CRA), with a professional legal
or

 

--------------------------------------------------------------------------------

 

 

financial advisor who agrees to be and is, professionally bound by
confidentiality, or otherwise as required by law.  I agree that all third
parties informed of the Settlement will be made aware of, and will be bound by,
this confidentiality clause.  Confidentiality is a central term of the
Settlement; and

 

(b)

I will not make, or cause or attempt to cause any other person to make, any
statements, either written or oral, direct or indirect, or convey any
information about the Releasees which is disparaging or which in any way
reflects negatively upon the Releasees, whether true or not, except where
expressly required by law.

I covenant that in the event I breach either of clauses (a) or (b) above, I
shall immediately repay to the Releasees 90% of the monetary payments under the
Settlement and I further acknowledge the repayment obligation set out herein is
payable as liquidated damages and not as a penalty.

I agree to indemnify the Releasees and save them harmless from any and all
income tax, employment insurance or Canada Pension Plan charges or payment that
may be claimed by either the Receiver General of Canada or CRA in respect of any
failure on your part to withhold such charges or payments after said, and in the
event that any proceedings are commenced against the Releasees, I agreed to
indemnify them and save them harmless from any money that might be required to
be paid by either CRA or the Receiver General of Canada or by any Court.  

I have read the above Release and have had the opportunity to obtain independent
legal advice.  I understand that it contains a full and final release of all
claims that I have or may have against the Releasees and that there is no
admission of liability on the part of the Releasees and that any such liability
is denied.

I agree and acknowledge in the event any provision of this Release is deemed
void, invalid or unenforceable by a court of competent jurisdiction, the
remaining provisions shall remain in full force and effect.

All of the foregoing shall ensure to the benefit of the Releasees, their
successors and assigns, and be binding upon me and my respective heirs,
executors, administrators, successors and assigns.

IN WITNESS WHEREOF I have duly executed this Release this                day of
                               , 20           .

 

 

 

  Witness Signature

  Print Name:

))))

 

 

 

 

OZZIE GOLDSCHMIED

 

 